Citation Nr: 0109852	
Decision Date: 04/04/01    Archive Date: 04/11/01

DOCKET NO.  96-06 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
left shoulder disorder, to include arthritis.

2.  Entitlement to service connection for a bilateral foot 
disorder (pes planus), with residuals of a fractured right 
foot.

3.  Entitlement to service connection for a low back 
disorder.

4.  Entitlement to service connection for a bilateral wrist 
disorder, with weakness, hand pain, and a left volar cyst.

5.  Entitlement to service connection for a bilateral leg 
disorder.

6.  Entitlement to service connection for a prostate 
disorder.

7.  Entitlement to a compensable disability evaluation for 
residuals of a fractured fifth left toe.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel



INTRODUCTION

The veteran had active service from August 1961 to August 
1965.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating actions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.

In a September 1967 rating decision, service connection for 
acromioclavicular separation, with surgery and acquired 
absence of the distal end of the left clavicle, was denied.  
The veteran was notified of this determination the following 
month, in October 1967, but no appeal was perfected 
therefrom.  Accordingly, this determination became final in 
accordance with applicable law.

In March 1993, the RO received the veteran's request to 
reopen his claim for service connection for a left shoulder 
disability.  The RO denied the veteran's claim for service 
connection in a November 1994 rating decision, stating that 
this issue had been previously denied as it had preexisted 
service and was not shown to have been aggravated by the 
veteran's service.  The veteran then filed this appeal.

As discussed below, the Board is of the opinion that new and 
material evidence has been submitted sufficient to reopen the 
veteran's claim of entitlement to service connection for a 
left shoulder disorder, to include arthritis.  Further, the 
Board is also of the opinion that the evidence of record 
supports a grant of service connection in this instance.

The Board notes that the other six issues on the title page 
of this decision will be discussed in the REMAND portion, 
following the decision below.


FINDINGS OF FACT

1.  Service connection for acromioclavicular separation, with 
surgery and acquired absence of the distal end of the left 
clavicle, was denied in a September 1967 rating decision; the 
veteran was properly notified of this determination, but no 
appeal was perfected therefrom.

2.  Evidence received since the September 1967 determination 
consists primarily of VA treatment records and a statement 
from one of the veteran's private physicians.  The record has 
been supplemented with evidence bearing directly and 
substantially upon the issue of entitlement to service 
connection.

3.  The evidence of record is in equipoise as to whether the 
veteran's left shoulder disorder, including arthritis, was 
aggravated during service.


CONCLUSIONS OF LAW

1.  The September 1967 RO decision that denied service 
connection for acromioclavicular separation, with surgery and 
acquired absence of the distal end of the left clavicle is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.302 
(2000).

2.  Evidence received since the September 1967 decision is 
new and material.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (2000).

3.  The veteran's claim for service connection for a left 
shoulder disorder, to include arthritis, is reopened.  
38 U.S.C.A. § 5108 (West 1991).

3.  The veteran's pre-existing left shoulder disorder, to 
include arthritis, was aggravated during service.  
38 U.S.C.A. §§ 1110, 1131, 1153 (West 1991); 38 C.F.R. 
§ 3.306 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law and Regulations

If a veteran disagrees with an RO rating decision, he must 
file both a notice of disagreement with the RO's 
determination and a corresponding substantive appeal, or the 
RO's determination becomes final.  See 38 U.S.C.A. 
§ 7105(b)(1) (West 1991); 38 C.F.R. § 20.302 (2000).  When a 
claim becomes final, it may not be reopened unless new and 
material evidence has subsequently been presented.  
38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a) (2000).

Case law provides that prior RO determinations concerning new 
and material evidence are not binding upon the Board and 
directs the Board to address the question of whether new and 
material evidence has been presented, as warranted.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Green v. 
Brown, 4 Vet. App. 382 (1993).  Moreover, the Board must 
first determine whether the veteran has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5801.  
See Elkins v. West, 12 Vet. App. 209 (1999).

When a claimant seeks to reopen a final claim, the Board must 
review all of the evidence of record before it to determine 
whether the claim should be reopened and readjudicated.  See 
Evans v. Brown, 9 Vet. App. 273 (1996); Glynn v. Brown, 6 
Vet. App. 523 (1994).  For purposes of determining whether 
new and material evidence has been presented, the evidence of 
record prior and subsequent to the last final decision is 
reviewed.  Evans, 9 Vet. App. at 274.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). For 
purposes of establishing whether new and material evidence 
has been presented, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Controlling law provides that service connection may be 
established for disability resulting from personal injury or 
disease incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (2000).

Service connection connotes many factors, but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303(a) (2000).  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2000).  

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability was due to the 
natural progress of the disease.  38 U.S.C.A. § 1153 (West 
1991); 38 C.F.R. § 3.306(a) (2000).  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b) (2000).

Where there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); see also Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

II.  Factual Background

When the RO considered the veteran's claim in September 1967, 
the pertinent evidence of record consisted of the veteran's 
service medical records and an August 1967 VA examination 
report.

The veteran's service medical records indicate that the 
veteran injured his left shoulder, in 1961, while wrestling, 
prior to his entry into service.  In November 1962, the 
veteran was hospitalized for complaints of pain in the left 
shoulder, and the distal 1/2 inch of the left clavicle was 
surgically removed.  Arthritis in the left shoulder was also 
noted at that time.  A medical section note dated in March 
1963 indicates that the veteran's traumatic arthritis of the 
left shoulder required special consideration, and the veteran 
was unfit for heavy lifting.  Upon separation examination 
(conducted in August 1965), there were no complaints or 
clinical findings pertaining to the veteran's left shoulder.

The August 1967 VA examination reflects the veteran's reports 
of pain in the left shoulder with cold weather and heavy 
lifting.  Subsequent to physical and radiographic 
examination, the diagnosis was acromioclavicular separation, 
existing prior to entry into service, treated by remedial in-
service surgery, with absent acquired distal end of left 
clavicle.

Subsequent to September 1967, the record has been 
supplemented with copies of service medical records, 
additional private medical records (dated from March 1967 to 
September 1996), VA treatment records (dated from September 
1967 to January 1994), the veteran's testimony at his July 
1976 RO hearing, and various lay statements.

The copies of the veteran's service medical records contain 
additional entries that were not before the RO in September 
1967.  These additional entries are primarily unrelated to 
the veteran's left shoulder, although it was noted that the 
veteran had left shoulder complaints.

The veteran's private medical records contain copies of 
various bills for unspecified treatment.  These records also 
contain a September 1996 statement from the veteran's private 
physician, Dr. A. M. M., in which he indicated that the 
veteran's left shoulder disorder was related to his service.  
Dr. A. M. M. had reviewed the veteran's military medical 
records, as well as his civilian records.  It was his opinion 
that upon completion of the shoulder separation operation in 
1963, an arthritic condition had begun.  The veteran had been 
injected with Cortisone while in service, as well as after 
service.  Further, the veteran had sought post-service 
chiropractic care for his left shoulder.  In essence, Dr. A. 
M. M. believed that the veteran's current left shoulder 
problems were related to his service.

The veteran's VA treatment records pertain primarily to other 
disorders, although it was noted that the veteran had had 
surgery on his left shoulder while in service.  It was also 
noted that the veteran's left shoulder disorder had existed 
prior to service.

At his July 1996 RO hearing, the veteran testified that he 
had injured his left shoulder in service and had had 
subsequent surgery.  (Transcript (T.) at 1).  When asked if 
the surgery had taken care of things, the veteran answered 
that it had actually aggravated the shoulder.  (T. at 2).  He 
had let it go because he was younger.  Id.  When asked if his 
shoulder currently bothered him, the veteran answered in the 
affirmative.  Id.  He had arthritis in the shoulder and took 
600 milligrams of Ibuprofen twice a day.  Id.  The veteran 
also stated that he had started getting treatment at the VA 
in about 1968.  (T. at 5).

The lay statements submitted by the veteran in support of his 
claim all speak to the veteran's numerous physical ailments, 
including his left shoulder arthritis.
III.  Analysis

When the RO considered and denied the veteran's claim of 
service connection for a left shoulder disorder it did so on 
the basis that the veteran's left shoulder disorder had 
existed prior to service, and there was no evidence that the 
in-service surgery performed on the veteran's left shoulder 
had aggravated it.  In fact, the surgery had been remedial in 
nature.  Subsequently, the veteran supplemented the record 
with just such evidence of aggravation, i.e., the September 
1996 statement from Dr. A. M. M.  Given the presumption of 
credibility afforded evidence presented by a veteran in an 
attempt to reopen a previously denied claim, the Board finds 
this statement to be new and material evidence.  See Justus 
v. Principi, supra; see also 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.

Specifically, the September 1996 statement from Dr. A. M. M. 
is new to the evidence of record, in that it was not before 
the RO in September 1967.  As to its materiality, the 
statement relates directly to the specific matter under 
consideration, entitlement to service connection for a left 
shoulder disability, based upon in-service aggravation of a 
preexisting condition, given the RO's initial reasons and 
bases for its denial.  At that time, the record did not 
contain any clinical evidence showing that the veteran's left 
shoulder disability, which preexisted service, had been 
aggravated by service events, including surgery to the 
shoulder.  Here, Dr. A. M. M. stated his opinion that upon 
completion of the shoulder separation operation in 1963, an 
arthritic condition had begun.  The veteran had been injected 
with Cortisone while in service, as well as after service, 
and he had sought post-service chiropractic care for his left 
shoulder.  As such, the veteran's left shoulder disorder was 
directly related to his service.

In light of this statement from Dr. A. M. M. and the 
applicable law discussed above, the Board concludes that new 
and material evidence has been submitted and that the 
veteran's claim of entitlement to service connection for a 
left shoulder disorder is reopened.

Turning to consideration of the merits of the veteran's 
claim, as noted above, a preexisting injury or disease will 
be considered to have been aggravated by active service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability was due to the natural progress of the disease.  
See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  See 
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  In this instance, 
the Board finds evidence of record showing that the veteran's 
left shoulder disability was aggravated by his service.  

Here, the Board finds that the veteran's service medical 
records show that the veteran had injured his left shoulder 
prior to service.  As such, the veteran's left shoulder 
disorder existed prior to his entry into service.  
Additionally, the veteran's service medical records also show 
the presence of arthritis in his left shoulder and that 
surgery was performed on the shoulder while the veteran was 
in service.  

Admittedly, this surgery was deemed remedial in nature, and 
no arthritis was noted upon VA examination in August 1967, 
two considerations that work against the veteran's claim, but 
the Board notes that the veteran did, indeed, complain of 
pain in his left shoulder upon VA examination in September 
1967.  Further, the veteran's private physician, Dr. A. M. 
M., has given his opinion that the veteran's left shoulder 
disorder, including arthritis, was aggravated by the in-
service surgery.  Dr. A. M. M. based this opinion upon review 
of the veteran's military medical records, his civilian 
medical records, and upon the disease process involved.  In 
effect, upon completion of the shoulder surgery, an arthritic 
condition began.

In light of the above evidence, then, the Board finds that 
the evidence of record is in equipoise as to whether the 
veteran's left shoulder disorder, to include arthritis, was 
aggravated by his service, particularly the in-service 
surgery that was performed on the veteran's left shoulder.  
Accordingly, the benefit of the doubt is given to the veteran 
in this instance.  See 38 U.S.C.A. § 5107(b).  Service 
connection is warranted for aggravation of a pre-existing 
left shoulder disability, to include arthritis.


ORDER

New and material evidence having been submitted to reopen the 
veteran's claim of service connection for a left shoulder 
disorder, to include arthritis, the claim is reopened.

Service connection for aggravation of a left shoulder 
disability, to include arthritis, is granted, subject to the 
laws and regulations governing the award of monetary 
benefits.


REMAND

With respect to the other issues on appeal, the veteran 
testified at his July 1996 RO hearing that he received 
treatment for bilateral pes planus and a stress fracture of 
the right foot at the Westwood VA Medical Center.  (T. at 2).  
The veteran also testified that he had had stress fractures 
in service, because of all the running he had done.  Id.  He 
had gone to sick bay, and they had taken pictures of both 
feet and had diagnosed stress fractures.  (T. at 3).  When 
asked if he had received treatment for his feet after 
service, the veteran answered in the affirmative and 
referenced the bills that he had submitted and that were a 
part of his claims file.  Id.  When asked how he injured his 
back, the veteran testified that he had worked in supplies 
and in the warehouse.  Id.  He could not remember a specific 
injury to his back, but rather, it had happened over a period 
of time, with lifting everything.  (T. at 3-4).  He had not 
complained because he had been young and in the Marine Corps.  
(T. at 4). Post-service, the veteran stated that he had first 
been treated for his back in 1968 or 1969.  (T. at 4).  His 
chiropractor had been Dr. S.  Id.  When asked when he first 
started getting treatment for his back at the VA, the veteran 
stated that it had been in about the last six or seven years.  
(T. at 5).  With respect to his wrist disorder, the veteran 
indicated that he was currently receiving treatment and that 
they wanted to operate.  Id.  When asked if he had injured 
his wrists in service, the veteran stated that it was from 
wear and tear.  Id.  He attributed his wrist disorder to his 
service, as a supply person.  Id.  When asked about post-
service work, the veteran stated that he had pushed pencils 
and had not done heavy work.  (T. at 5).  The veteran 
reiterated that he was receiving treatment for all of his 
claimed disorders at the Wadsworth VA Medical Center.  Id.  
With respect to his prostate disorder, the veteran testified 
that he had had gonorrhea and nonspecific urethritis while in 
service.  (T. at 6).  The veteran believed that his 
nonspecific urethritis was related to his service and the 
treatment he received therein.  Id.  When asked if he was 
currently receiving treatment for his prostate problem, the 
veteran again responded in the affirmative.  Id.  In fact, he 
had an appointment scheduled for September at the VA.  Id.

A review of the VA treatment records contained in the 
veteran's claims file shows that the most recent records are 
dated in January 1994.  The veteran's RO hearing was 
conducted in July 1996, and the veteran's appeal was 
certified to the Board in November 2000.  To date, the RO has 
not attempted to obtain the veteran's additional VA treatment 
records.  As such, the record currently before the Board is 
incomplete, and the RO must attempt to obtain any and all 
additional VA treatment records, as well as any other 
pertinent records identified by the veteran.  See Veterans 
Claims Assistance Act of 2000, supra.

Additionally, with respect to evaluation of the veteran's 
residuals of a fractured fifth left toe, the Board notes that 
the RO did not afford the veteran a VA examination, in order 
to determine the severity of the veteran's service-connected 
disability.  Such an examination must be scheduled and 
conducted.  Id.

Therefore, in light of the incomplete record of evidence and 
pursuant to VA's newly-defined duty to assist the veteran in 
the development of facts pertinent to his claims, the 
remaining issues on appeal will not be decided pending a 
REMAND for the following actions:

1.  After any necessary information and 
authorization are obtained from the 
veteran, copies of any post-January 1994 
treatment records, VA or private, 
inpatient or outpatient, and associated 
with the veteran's various physical 
disorders, including his fifth left toe, 
should be obtained by the RO and 
incorporated into the claims file.

2.  A VA general medical examination 
should be scheduled and conducted, in 
order to determine the nature and 
severity of the veteran's various claimed 
disorders, including his service-
connected residuals of a fractured fifth 
left toe.  All suggested studies should 
be performed, and all findings should be 
recorded in detail.

The examiner should comment as to whether 
the veteran currently experiences 
residuals of a stress fracture of the 
right foot; whether it is at least as 
likely as not that the veteran's 
bilateral pes planus was aggravated by 
service; whether the veteran has a 
current low back disorder; whether the 
veteran has a bilateral wrist disorder 
(with weakness, hand pain, and a left 
volar cyst); whether the veteran has a 
bilateral leg disorder; whether the 
veteran has a prostate disorder; and the 
severity of the veteran's residuals of a 
fractured fifth left toe.

With respect to the above and any 
pertinent clinical diagnoses, the 
examiner should also offer opinions as to 
whether it is at least as likely as not 
that the diagnosed disorders are related 
to the veteran's service and events 
documented in his service medical 
records.

The examiner should provide the rationale 
for any conclusions reached and opinions 
expressed.  If the examiner cannot 
provide an opinion without resort to 
speculation, he or she should so state.

The claims files and a separate copy of 
this remand must be made available to and 
be reviewed by the examiner in 
conjunction with the attendant 
examination.

3.  The RO should carefully review the 
examination report to ensure that it is 
in complete compliance with this remand, 
including all requested findings and 
opinions.  If not, the report should be 
returned to the examiner for corrective 
action.

4.  The RO should then review the 
veteran's claim as to all remaining 
issues on appeal, considering all 
pertinent law and regulation, in light of 
any additional treatment records received 
and the examination report and any 
conclusions expressed therein.

If the veteran's claim as to any issue on 
appeal remains in a denied status, he and 
his representative should be provided 
with a supplemental statement of the 
case, which should include a full 
discussion of actions taken and the 
reasons and bases for such actions.  The 
applicable response time should be 
allowed.

The veteran should be advised that failure to report for the 
scheduled examination might have adverse consequences in the 
adjudication of his claim.  38 C.F.R. § 3.655 (2000).

In taking this action, the Board implies no conclusion as to 
any outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Heather J. Harter
	Acting Member, Board of Veterans' Appeals



 



